Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed July 27th, 2021, in which Claims 1, 19, and 20 have been amended.  Claim 23 has been cancelled.  The amendments have been entered.  Claims 1-7, 9, 10, 12, 14-20, 24, and 25 are currently pending in the application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 19, and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In Claims 1, 19, and 20:
… receive, from the client device, a request for hours of operation of a merchant … using a plurality of prediction models … wherein the prediction models are generated using a randomly selected subset of a training data set comprising: … authorizations associated with a merchant group associated with the merchant … and a ground truth data set for the merchant group … being obtained by receiving a set of information associated with the merchant group; detecting a subset of information of events that change hours of operation of the merchants; investigating the change of hours of operation of the merchants by obtaining input from the merchants …
	
Specifically, the feature of updating a training data set by investigating data from a subset of information associated with a particular merchant group that has been detected to change hours of operation of the merchants by obtaining input from the merchants, and then using that training data to train an hours of operation prediction model has not been uncovered.   
associated with a group of merchants.
When taken as a whole, the dependent claims have been found allowable at least for the above features recited in the independent claims upon which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN M SMITH/            Primary Examiner, Art Unit 2122